Citation Nr: 0203119	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  02-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently assigned a 70 percent evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from January to November 
1981.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Buffalo, New York, Regional Office (RO), which confirmed a 70 
percent evaluation for paranoid schizophrenia.  A November 
2001 RO hearing was held.


FINDINGS OF FACT

1.  Appellant's service-connected paranoid schizophrenia is 
manifested primarily by anxiety and psychotic ideation.  He 
receives treatment with psychotropic medications and 
psychotherapy; is well-oriented; and has relevant and 
coherent speech.  

2.  He retains full-time employment as a laundry worker for a 
governmental agency and receives excellent job performance 
appraisals.  

3.  The service-connected psychiatric disability does not 
more nearly approximate total social and industrial 
inadaptability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
appellant's service-connected paranoid schizophrenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.126, 4.130, Code 
9203 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the appellate issue with 
directions to provide further assistance to appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected psychiatric disability over 
the years are documented in the medical evidence.  A recent 
VA psychiatric examination was conducted in October 2000, 
which is sufficiently detailed and comprehensive for rating 
his psychiatric disability and included assignment of a score 
on the Global Assessment of Functioning Scale (GAF Scale), 
which deals with the degree to which an individual functions 
socially and industrially.

Moreover, there is no indication that more recent, relevant 
medical records exist that would show a greater degree of 
severity of that disability than that shown on said 
examination.  Additionally, recent VA outpatient treatment 
records have been obtained.  Appellant was issued a Statement 
of the Case, which included relevant rating criteria and 
clinical evidence and a detailed explanation of the rationale 
for said adverse rating decision.  Thus, the Board concludes 
that the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)), has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
psychiatric disorder in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including paranoid schizophrenia (Code 
9203):  A 100 percent evaluation requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130 (effective November 7, 1996).  In view of the date of 
the claim herein, these provisions are for application in 
rating this claim.  

In pertinent part, the provisions of 38 C.F.R. § 4.126(a)(b), 
effective November 7, 1996, state:

(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.

(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

The evidentiary record indicates that in the early 1980's, 
appellant was hospitalized for schizophrenia.  However, 
during the remainder of the 1980's, appellant's paranoid 
schizophrenia was medically described at various times as in 
partial or complete remission and that he was receiving 
psychiatric treatment and vocational rehabilitation.  In the 
early 1990's, appellant reportedly received Social Security 
Administration (SSA) disability benefits.  However, VA 
clinical records dated in October 1992 indicated that 
appellant's psychiatric condition had improved, particularly 
since his treatment in a VA Day Treatment Center had 
progressed to a work incentive program and then to temporary 
employment at a VA facility as a laundry worker, with 
cessation of his SSA benefits.  In fact, his functioning was 
described as well-controlled and improved by medication, and 
that his living at home with his parents had provided 
additional support.  

On December 1994 VA psychiatric examination, it was reported 
that he had been a regular employee at a VA facility for the 
past two and a half years.  Paranoid schizophrenia was 
diagnosed and a current GAF score of approximately 50 was 
assigned.  It was noted that working in a routine job in the 
laundry made it manageable for him to continue functioning.  
VA employee performance evaluations from 1994 to 1996 rated 
as fully successful his performance as a laundry worker.

On March 1997 and August 1998 VA psychiatric examinations, it 
was noted that appellant was a full-time VA laundry worker.  
He was well-oriented, but appeared anxious.  Auditory 
hallucinations, persecutory delusions, impaired 
memory/concentration, and ideas of reference were reported.  
Paranoid schizophrenia was diagnosed and a current GAF score 
of 49 to 50 was assigned.  The examiner who conducted the 
March 1997 examination stated that, despite severe and 
persistent mental illness, appellant was trying to continue 
working at his less demanding-type job and that he was afraid 
of not being able to work in another job situation in the 
event he was laid off or fired.  Severe social and moderately 
severe vocational impairment was assessed.

VA outpatient treatment records dated from August 1999 to 
November 2000 reveal that in late 1999, appellant reportedly 
was doing well and displayed no psychotic symptoms.  

In a June 2000 written statement, a VA psychiatrist stated 
that despite quite significant symptoms including severe 
anxiety, paranoid feelings, and sleep difficulties treated by 
high dosages of medications, appellant was very determined to 
work full-time.  That psychiatrist opined that if it was not 
for his psychological need to be productive, appellant would 
have been totally disabled.  

On October 2000 VA psychiatric examination, the examiner 
stated that he had reviewed the claims file and treatment 
notes and interviewed appellant.  It was reported that there 
had been little significant change in appellant's life since 
the previous August 1998 VA psychiatric examination.  
Appellant reported that he had been employed as a VA laundry 
worker for more than a decade; and that although the job had 
significantly curbed his "suicidality" and his occasional 
psychotic ideation, work was also a constant source of 
stress, particularly in that coworkers were occasionally 
extremely nasty.  Appellant felt that in this job, he 
functioned in a controlled environment and that it was the 
only place that he was able to work since all of his needs 
were taken care of there.  It was noted that all of his 
psychiatric treatment and support system were there at the 
VA; that they were very responsive to him if he had a job-
related problem; and that work at the VA was more like being 
at a treatment center.  His medications included Haldol 
injections (150 mg) with 100 mg of trazodone for sleep and 
oxazepam for anxiety during daytime.  He reported not being 
involved in any significant relationships and not having had 
any recent hospitalizations.  His complaints included 
constant anxiety, active hallucinations and delusions, ideas 
of reference, paranoia, being withdrawn, sleep disturbance, 
and an inability to concentrate, read, or retain information.  
He continued to live with his parents.

On that examination, appellant appeared cleanly dressed with 
good hygiene.  Speech was spontaneous, relevant, and coherent 
and he was cooperative and nonevasive in manner.  He appeared 
very fidgety, changing positions in his chair and shaking his 
legs nervously.  Affect was constricted.  Mood was agitated 
and depressed.  He was correctly oriented.  Attention, 
concentration, and memory appeared poor with fair insight and 
judgment.  The examiner noted that appellant continued to 
have auditory hallucinations, ideas of reference, and 
persecutory delusions, despite taking medications; and that 
although able to work in a very controlled VA environment, 
appellant had a great deal of trouble dealing with others and 
withdrew whenever possible because he did not trust others.  
The examiner agreed with appellant that the only place 
appellant could probably work would be in the protective 
environment of the VA setting.  The examiner opined that 
despite his medication regimen, appellant still experienced 
severe schizophrenic symptoms with severe interpersonal and 
vocational impairment.  Paranoid schizophrenia was diagnosed 
and a current GAF score of 43 was assigned.  

More recent VA outpatient treatment records dated from August 
2000 to November 2001 do not indicate any worsening of 
appellant's psychiatric disability.  In fact, said records 
appear to indicate overall improvement in his psychiatric 
disability to some extent.  For example, in April 2001, it 
was noted that appellant continued to feel proud of being 
able to work full time; that he seemed to be doing a very 
good job; that he had no significant difficulties with 
sleep/appetite or getting along with coworkers; and that he 
was able to concentrate.  It was noted that a mental status 
evaluation revealed no significant changes.  It was also 
noted that he appeared cooperative and pleasant, although 
agitated; that he had no hallucinations or cognitive 
deficits; and that his paranoid delusions did not interfere 
with his daily functioning.  In October 2001, he appeared 
alert, well kept, and cooperative.  Speech was relevant, 
coherent, and goal-directed.  There was no psychomotor 
agitation/retardation.  He denied hallucinations.  He had no 
delusions.  Affect was appropriate and euthymic.  He was 
well-oriented.  Recent/remote memory, insight, and judgment 
were described as good.  Additionally, during a November 2001 
RO hearing, at T.4-8, appellant testified that he worked 8 
hours a day; that he did not miss work often, stating that he 
had 800 hours of earned sick leave; that he had worked in the 
laundry room at a VA Medical Center for the past 11 years 
(and as a painter for VA for 5 years previously); that his 
annual salary was $35,000; and that he received excellent 
performance evaluations.  

In conclusion, the recent clinical evidence reveals that 
appellant has had relatively successful industrial 
functioning, relatively intact cognitive functioning, and 
absence of history of recent psychiatric hospitalizations.  
The fact that the appellant is currently gainfully employed 
and has maintained employment in a responsible position for 
many years, albeit in a somewhat protective work environment, 
is significant, since the pertinent rating criteria is 
predicated in part on the degree of industrial impairment 
caused by a service-connected psychiatric disorder.  Thus, 
the clinical evidence reveals that appellant's psychiatric 
symptomatology is productive of no more than severe social 
and industrial impairment, as the examiners' own assessments 
state and as indicated by the GAF scores assigned and other 
clinical findings.  It is therefore the Board's opinion that 
this severe degree of psychiatric impairment warrants no more 
than the 70 percent rating assigned, because a 100 percent 
rating requires more than severe psychiatric impairment.  In 
short, total social and industrial inadaptability is not more 
nearly approximated or shown, for the aforestated reasons.  
Thus, appellant does not meet the criteria for an increased 
evaluation for the service-connected psychiatric disability.

The clinical evidence does not show that appellant's service-
connected psychiatric disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  Again, 
appellant maintains employment, despite a severe psychiatric 
disability, and has not been frequently hospitalized 
therefor.  Since the preponderance of the evidence is against 
allowance of an evaluation in excess of 70 percent for the 
psychiatric disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.

It should be added that increased rating issues are generally 
decided on the basis of evidence of record indicating the 
current nature and severity of a service-connected 
disability, not on what the future course of a disability 
might be.  See, for example, 38 C.F.R. §§ 4.1, 4.2.  The 
Board acknowledges appellant's concerns with respect to the 
future, particularly retention of employment.  However, 
although appellant has had a long-standing fear of losing his 
job, in the event this were to actually happen in the future, 
a new claim for an increased rating for his psychiatric 
disability could be filed at that time.  


ORDER

An evaluation in excess of 70 percent for paranoid 
schizophrenia is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

